DLJ Mtge. Capital, Inc v Kontogiannis (2016 NY Slip Op 06144)





DLJ Mtge. Capital, Inc v Kontogiannis


2016 NY Slip Op 06144


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Acosta, Saxe, Gische, Webber, JJ.


1272 104675/10

[*1]DLJ Mortgage Capital, Inc, Plaintiff/Petitioner-Respondent, Thomas Hoey, et al., Third-Party Intervenors-Plaintiffs,
vThomas Kontogiannis, et al., Defendants/Respondents, Hahn & Hessen LLP, Respondent-Respondent, Jeffrey Siegel, et al., Respondents-Appellants, June Siegel, etc., et al., Respondents.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Charles E. Ramos, J.), entered on or about January 15, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated August 22,
2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: SEPTEMBER 27, 2016
CLERK